This is an appeal from a judgment of the district court of Tulsa county setting aside a guardian's deed to certain land situated in that county.
The action was commenced by Susie Tiger, a minor, by her mother and next friend, Louisa Tiger Lee, against F. Hawkins, the plaintiff in error, and H.E. Bart, as administrator of the estate of Sarah Sallust, deceased, the defendants in error. While the action was pending, the plaintiff became of age and the action continued in her name. The issues between the two defendants were not determined by the court and are not presented on this appeal. The question of the amount, if any, of improvements made upon the property by the defendant F. Hawkins was not considered by the court and is not presented on this appeal. The judgment was in favor of the plaintiff and against both of the defendants. From that judgment the defendant F. Hawkins appealed to this court.
The record shows that John Tiger, a full-blood Creek Indian, died intestate, the owner of the land involved herein, leaving surviving him as his sole and only heirs at law, his child, the plaintiff, and his wife, Louisa Tiger, now Louisa Tiger-Lee. The plaintiff inherited and became the owner of *Page 56 
an undivided one-half interest in the land. Soon after the death of John Tiger and while the plaintiff was under the age of 14 years, one R.D. Howe filed in the county court an application for the appointment of himself as guardian of the estate of the plaintiff. Purporting to act as such guardian, he sold the interest of the plaintiff in the land, under an order of the county court, and executed a guardian's deed thereto. Whatever title passed thereby was conveyed by mesne conveyances to Sarah Sallust, who died and whose interest therein was conveyed by her administrator to the defendant F. Hawkins.
The guardian's deed is attacked on two theories, the first of which is that the county court did not acquire jurisdiction to appoint a guardian for the reason that the minor resided with her mother in the county, and that no personal notice of the application for the appointment of a guardian was given to her mother.
The record shows that R.D. Howe was a stranger to the Tiger family; that the mother of the minor had the care and custody of the minor; that the minor resided in the county, and that no personal notice of the application for the appointment of the guardian was given to the mother of the minor. The trial court so found and that finding is not against the clear weight of the evidence.
We are thus confronted with the legal question of whether or not the appointment of the guardian was void, as held by the trial court. The trial court was justified in so holding on the 12th day of July, 1929, for at that time the law on the subject was that announced by this court in Myers v. Harness,116 Okla. 268, 244 P. 1109, as follows:
"Under the provisions of section 1431, Comp. Stat. 1921, and the allegations of the petition in the instant case, it was essential that the mother of the minor child should have notice of the application of a stranger to be appointed guardian of such minor child before the court could acquire jurisdiction."
It will be noted that by that decision former decisions of this court in Ross v. Groom, 90 Okla. 270, 217 P. 480, Johnson v. Furchtbar, 96 Okla. 114, 220 P. 612, and Crabtree v. Bath,102 Okla. 1, 225 P. 924, in so far they were in conflict with the views therein expressed, were expressly overruled. In the case of Harness v. Myers, 143 Okla. 147, 288 P. 285, this court neither expressly approved nor disapproved the rule stated in Myers v. Harness, supra. We now deem it advisable to determine what effect shall hereafter be given the decision of this court in Myers v. Harness, supra.
Section 13, art. 7, of the Constitution of Oklahoma vests authority in the county court to appoint guardians of minors and to transact all business appertaining to the estates of minors, including the sale thereof. By the provisions of section 2 of the Schedule of the Constitution, all laws in force in the territory of Oklahoma at the time of the admission of the state into the Union, which were not repugnant to the Constitution and which were not locally inapplicable, were extended to the state of Oklahoma and remained in force until they expired by their own limitation or were altered or repealed by law. Under that provision, section 1814, Statutes of 1903, was extended in force. That provision was neither repugnant to the Constitution nor locally inapplicable; it has not expired by its own limitation, and it has not been altered or repealed by any legislative enactment. It was re-enacted as section 6522, R. L. 1910, with the adoption of that revision of the statute. That provision is not and cannot be a limitation upon the power of county courts to appoint guardians for minors. It is a provision prescribing a part of the procedure to be followed by courts in the appointment of guardians of minors. The notice therein required to be given to the relatives of the minor residing in the county and to any person having the care of such minor for whom it is sought to have guardian appointed, is such notice as the county court "deems reasonable to be given." There is nothing in the provision requiring personal notice to be given. It was so held by this court in the cases overruled in Myers v. Harness, supra. It is stated in that case that the statute "clearly contemplates that the relatives in the county and persons having the care and custody of the ward should have some kind of actual information of the hearing of the petition for the appointment of the guardian." In the absence of a provision requiring notice, no notice would be required and the county court could proceed to make the appointment under its constitutional authority. Such was the ancient practice in the appointment of guardians for minors. The legislative enactment, by its terms, clearly indicates a legislative intent to vest the county judge with the discretion to determine what notice of the application for the appointment of the guardian should be given to the relatives of the minor residing in the county and to the person having the care of the minor.
The decision of this court in Myers v. Harness, supra, and the decision of this *Page 57 
court in Smith v. Page, 117 Okla. 223, 246 P. 217, on the legal question herein considered, are specifically overruled, and the decisions of this court in Ross v. Groom, supra, Johnson v. Furchtbar, supra, and Crabtree v. Bath, supra, are reannounced as a proper construction of the statute in question.
There is nothing in this record to show that the fraud, if any, in procuring the appointment of the guardian or a sale of the real estate was such as to defeat the rights of F. Hawkins, an innocent purchaser of the real estate. If there was any fraud therein, there is nothing in the record to show that the defendant F. Hawkins was in any way responsible therefor or chargeable therewith.
It is contended herein that the sale of the real estate was void for the reason that the mother of the minor was residing in the county when the petition for the sale of the land was filed; that she continued to reside therein until after the date of the order of the sale, and that no copy of the order setting the application to sell for hearing was served on her. The affidavit of service is in conformity with the provisions of section 10, chapter 65, S. L. 1910, which was the law applicable at that time. Under the provisions of that section, a copy could be served personally or mailed to all persons interested in the estate. Personal service was not required. That section subsequently has been amended. We think that the judgment roll shows a substantial compliance with the requirements of the statute and the irregularities, if any, were cured by the order of confirmation. Luker v. Masterson,109 Okla. 75, 234 P. 727.
Although the judgment of the trial court was in conformity with the decision of this court in Myers v. Harness, supra, it is reversed and the cause is remanded to that court, with directions to enter a judgment in conformity herewith.
HEFNER, CULLISON, KORNEGAY, JJ., and WOODARD, Special J., concur. LESTER, C. J., CLARK, V. C. J., and RILEY and SWINDALL, JJ., dissent. McNEILL, J., disqualified.